DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Sep. 10, 2020 and Mar. 11, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on Mar. 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 15/673,602 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen R. Tkacs on Mar. 18, 2021.
The application has been amended as follows: 

Claims 1 has been amended and claim 7 has been cancelled and incorporated into claim 1.

1. (Currently Amended): A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions which are executed by the at least one processor and configure the processor to implement a question answering system which operates to perform the method, comprising:
recording, by a spell check confidence component executing within the question answering system, a mapping of misspelled words to corrected words for a set of documents in a database to form an error-to-correction mapping;
parsing, by a parser executing within the question answering system, an input document to extract words in the error-to-correction mapping;
calculating, by the spell check confidence component, a precision score for each word in the input document found as a corrected word in the error-to-correction mapping, wherein for a given word in the input document that was auto-corrected by a spell checker, the precision score represents a probability that the given word was appropriately auto-corrected by the spell checker, wherein calculating the precision score for the given word found as a corrected word in the error-to-correction mapping comprises:
determining a number of times the given word was corrected from a plurality of misspelled words;
determining a number of times the given word was not corrected; and
calculating a variability score of the given word based on the number of times the given word was corrected from the plurality of misspelled words and the number of times the given word was not corrected;

generating, by the question answering system, a weight for a passage within the input document containing the given word based on the precision score of the given word; and
providing the generated weight to a hypothesis and evidence scoring phase of [[a]] the question answering system.

2. (Original): The method of claim 1, wherein recording the mapping of misspelled words to corrected words comprises recording a mapping of at least one misspelled word corrected by a spell checker to the corrected word.

3. (Original): The method of claim 2, wherein recording the mapping of misspelled words to corrected words further comprises recording autocorrect undos and manual fixes.

4. (Original): The method of claim 2, wherein recording the mapping of misspelled words to corrected words further comprises generating an inverse mapping count.

5. (Original): The method of claim 2, wherein recording the mapping of misspelled words to corrected words comprises recording times when a corrected word appears in a given document correctly and is not autocorrected.

6. (Original): The method of claim 1, wherein recording the mapping of misspelled words to corrected words comprises examining tracked changes to at least one document in the set of documents.

7. (Canceled)

8. (Original): The method of claim 1, wherein the set of documents comprises all documents, all documents by a single author, all documents in a given domain, or all crowdsourced documents.

9. (Original): The method of claim 1, wherein recording the mapping of misspelled words to corrected words is performed over a specified time frame.

10. (Original): The method of claim 1, further comprising recording the error-to-correction frequency model in association with a domain of the set of documents.

11. (Currently Amended): The method of claim 1, further comprising identifying a passage containing words for which the precision score is low and reweighting the identified passage in the hypothesis and evidence scoring phase of the question answering system.

12-20.	(Canceled)  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the applicant’s independent claims as amended, “calculating, by the spell check confidence component, a precision score for each word in the input document found as a corrected word in the error-to-correction mapping, wherein for a given word in the input document that was auto-corrected by a spell checker, the precision score represents a probability that the given word was appropriately auto-corrected by the spell checker, wherein calculating the precision score for the given word found as a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177